NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JAN 25 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-10415

              Plaintiff - Appellee,               D.C. No. 4:12-cr-02085-CKJ

    v.
                                                  MEMORANDUM*
 ESTEBAN MARTINEZ,

              Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Cindy K. Jorgenson, District Judge, Presiding

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Esteban Martinez appeals from the district court’s judgment and challenges

the 50-month sentence imposed following his jury-trial conviction for possession

with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez contends the district court improperly admitted evidence that he

had $1,085.00 on him when he was arrested, resulting in a violation of his due

process rights. The record reflects that Martinez stipulated to possessing

$1,085.00 at the time of his arrest. Accordingly, Martinez has waived his right to

appeal the district court’s evidentiary ruling. See Yeti by Molly, Ltd. v. Deckers

Outdoor Corp., 259 F.3d 1101, 1108 (9th Cir. 2001) (“A stipulation . . . is

tantamount to a waiver of an issue for appeal.”) (internal quotations omitted).

      AFFIRMED.




                                          2                                   14-10415